           Case 21-12136-MAM           Doc 46      Filed 08/05/21     Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                     www.flsb.uscourts.gov
In re:
      Angel M Perez                            Case No. 21-12136-MAM
            Debtor(s).                         Chapter 13
_________________________/

                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Motion to Vacate the

Motion to Value and Notice of Hearing was sent to all parties on the attached service list

on August 5, 2021.

Electronically: Robin R. Weiner, Trustee; Steven G. Powrozek, Esq., Elizabeth Eckhart, Esq.

First Class Mail:

Debtor(s), Angel M Perez
274 Arabian Road
Palm Springs, FL 33461-2162

Ally Bank                                          Ally Bank FDIC
AIS Portfolio Services, LP                         c/o Jeffrey J. Brown, CEO
c/o Anupama Singh, Claims Proc.                    200 West Civic Centre Drive
4515 N Santa Fe Ave.                               Sandy, UT 84070
Oklahoma, OK 73118

Ally Financial, Inc., f/k/a GMAC                       Ally Bank Corporation, f/k/a GMAC
c/o Jeffrey J. Brown, CEO                              Corporation Services Company, R.A.
200 Renaissance Center                                 1201 Hays Street
Detroit, MI 48265                                      Tallahassee, FL 32301

Ally Financial, Inc., f/k/a GMAC
c/o Jeffrey J. Brown, CEO
6985 Union Park Center, Suite 435
Midvale, UT 84047
                                       Respectfully Submitted By:

                                       /s/ Jose A. Blanco | FBN#062449
                                       JOSE A. BLANCO, P.A.
                                       Attorney for Debtor
                                       355 West 49th Street
                                       Hialeah, FL 33012
                                       Tel. (305) 349-3463
